NO. 07-07-0411-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                                FEBRUARY 26, 2008

                        ______________________________


                    DOUGLAS SCOTT COSTLOW, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 163RD DISTRICT COURT OF ORANGE COUNTY;

             NO. B060386-R; HONORABLE DENNIS POWELL, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Following an open plea of guilty, Appellant, Douglas Scott Costlow, was convicted

by the trial court of evading arrest or detention and sentenced to twelve months
confinement in a state jail facility. In presenting this appeal, counsel has filed an Anders1

brief in support of a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has also shown that he sent a copy of

the brief to Appellant and informed Appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified Appellant of his right to

review the record and file a pro se response if he desired to do so. The Clerk of this Court

also advised Appellant by letter of his right to file a response to counsel’s brief. Appellant

did not file a response. Neither did the State favor us with a brief.


       While driving at night with a passenger, Appellant fled from law enforcement through

Orange County and into Jasper County nearly causing accidents. Appellant was indicted

for intentionally fleeing while using a vehicle from a person whom he knew to be a peace

officer who was attempting to lawfully detain him.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
       After being properly admonished by the trial court, Appellant entered a plea of guilty,

and the trial court set the matter for a hearing on punishment. Appellant testified hoping

to be placed on community supervision. In response to questioning, he testified to

numerous arrests, misdemeanor convictions, and several pending charges in three

different counties.   His testimony showed he had violated conditions of community

supervision for previous offenses. In pronouncing sentence, the trial judge described

Appellant’s evading arrest charge as egregious leaving him unable to grant Appellant

community supervision.


       By the Anders brief, counsel asserts there are no arguable grounds for reversible

error. We have conducted a thorough and independent examination of the entire record

and agree with counsel that there are no non-frivolous grounds which might support the

appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). See also Bledsoe v. State,

178 S.W.3d 824 (Tex.Crim.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.2


                                                  Patrick A. Pirtle
                                                      Justice
Do not publish.

       2
        Per Rule 48.4 of the Texas Rules of Appellate Procedure (effective September 1,
2007), we remind counsel of the duty to inform Appellant within five days after the date of
this opinion to send a copy of the opinion and judgment together with notification of
Appellant’s right to file a pro se petition for discretionary review.

                                              3